Garry, J.
Claimant sustained a work-related injury in 2002 that was ultimately found to constitute a permanent partial disability in 2009. As her injury predated the 2007 amendment to Workers’ Compensation Law § 15 (3) (w), there is no “cap on the number of weeks for which . . . claimant can receive that subdivision’s non-schedule permanent partial disability . . . benefits” (Matter of Proulx v Burnett Process, 77 AD3d 1036, 1037 [2010]). As the award was made on or after July 1, 2007, Workers’ Compensation Law § 27 (2) requires that the employers’ workers’ compensation carrier pay the full amount of the award into the aggregate trust fund (see id.). Accordingly, the Workers’ Compensation Board directed that the carrier make that payment, and the carrier now appeals.
We affirm. We have previously considered and rejected the challenges made by the carrier to the relevant provisions of the Workers’ Compensation Law (see id. at 1038-1039; Matter of Parkhurst v United Rentals Aerial Equip., Inc., 75 AD3d 702, *1480704-705 [2010], lvs granted 15 NY3d 712 [2010]; Matter of Collins v Dukes Plumbing & Sewer Serv., Inc., 75 AD3d 697, 698-702 [2010], Ivs granted 15 NY3d 713, 891 [2010]).
Spain, J.P, Lahtinen and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.